Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office action is in response to the application filed on June 11, 2020, the amendments to the claims filed on September 8, 2021, and the Request for Continued Examination filed on February 25, 2022, and the Supplemental Amendments filed on March 4, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recitation, “at least one activation button” in lines 32-33 of claim 1 renders the claim indefinite.  Specifically, it is unclear if the “at least one activation button” from lines 27-28 is the same as the “at least one activation button” recited in line 9 of claim 1.  Appropriate correction is required.

The recitation, “at least one activation button” in lines 27-28 of claim 14 renders the claim indefinite.  Specifically, it is unclear if the “at least one activation button” from lines 27-28 is the same as the “at least one activation button” recited in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 14 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1.  Claim 14 recites the limitations of configuring a graphical user interface (GUI) to be presented associated with a user account, the GUI displaying a list of historical transactions and at least one activation button; receiving, based on a first user input through the at least one activation button, an instruction to disputing a transaction associated with the user account; sending a notification to a transaction management associated with the user account, the notification indicating a temporary suspension of the user account;  issuing, based on a transaction amount indicated in a record of the transaction, provisional credit to the user account for the 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Initiating a dispute investigation and sending a status of the dispute recites a commercial or legal interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The database, at least one processor, a user device, and management transaction server in Claim 1 and a user device and management transaction server in Claim 14 is just applying generic computer components to the recited abstract limitations.  The transaction platform and user interface in Claims 1 Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite at least database, at least one processor, a user device, and management transaction server in Claim 1 and a user device and management transaction server in Claim 14. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0032, 0041, 0108] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
  
Dependent claims 2-13 and 15-20 further define the abstract idea that is present in their respective independent claims 1 and 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-13 and 15-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 12-13) are acknowledged, however they are not persuasive.  Specifically applicant argues that the elements of the amended to the claims are not routine or conventional or mere implementation of organized human activity.  However, the claims recite the steps of, “receiving, based on a first user input…instruction to dispute a transaction” and “receiving, based on a second user input…a transaction authorization for at least a plurality of expected upcoming transactions”.  These other recitations of the claims recite how the information is gathered, analyzed, and presented to the user, however it is the user that is initiating the dispute and the user deciding which transactions are authorized.  Therefore the claims clearly recite organizing human activity.  

Further, regarding applicant’s arguments that the claims recite “significantly more” (Remarks, page 13), the computer still operates according to its known and standard capabilities  The current claims do not purport to have a technological solution to a technological problem but rather the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  Therefore, the claims are not found to include significantly more and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Lindsay Maguire
3/15/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693